 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   FRANK LESPERANCE,                                  No. 2:16-cv-0764 JAM AC P
12                      Plaintiff,
13          v.                                          ORDER
14   T. MANNING, et al.,
15                      Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On July 30, 2019, the magistrate judge filed findings and recommendations herein which

21   were served on plaintiff and which contained notice to plaintiff that any objections to the findings

22   and recommendations were to be filed within fourteen days. ECF No. 8. Plaintiff has not filed

23   objections to the findings and recommendations.

24          The court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

26   ORDERED that:

27          1. The findings and recommendations filed July 30, 2019, are adopted in full;

28          2. Defendants Holley and Bradley are dismissed from this action; and
                                                       1
 1          3. Plaintiff’s putative Sixth Amendment claim, First Amendment retaliation claim, and
 2   Eighth Amendment claim asserting deliberate indifference to his serious medical needs, are
 3   dismissed from this action without leave to amend.
 4
     DATED: September 3, 2019
 5
                                                 /s/ John A. Mendez____________            _____
 6

 7                                               UNITED STATES DISTRICT COURT JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    2
